Case: 10-11213     Document: 00511514986          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-11213
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOEL ARPON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:06-CR-179-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Joel Arpon presents arguments
that he concedes are foreclosed by United States v. Brown, 920 F.2d 1212, 1216-
17 (5th Cir. 1991), abrogated on other grounds by United States v. Candia, 454
F.3d 468, 472-73 (5th Cir. 2006), in which we held that a district court may order
a term of imprisonment to run consecutively to an unimposed state sentence.
Arpon further concedes that his remaining arguments are foreclosed as this
court has repeatedly held that a sentencing judge may find by a preponderance

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-11213   Document: 00511514986     Page: 2   Date Filed: 06/21/2011

                                 No. 10-11213

of the evidence all the facts necessary to the determination of a sentencing
guidelines range. See, e.g., United States v. Rhine, 583 F.3d 878, 891 (5th Cir.
2009); United States v. Stevens, 487 F.3d 232, 245-46 (5th Cir. 2007); United
States v. Johnson, 445 F.3d 793, 798 (5th Cir. 2006). The Government’s motion
for summary affirmance is GRANTED, the Government’s alternative motion for
an extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                       2